DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-4 and 6-20 are allowed.

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of an apparatus has an electrostatic clutching mechanism that is coupled to the base. The electrostatic clutching mechanism comprises a base electrode.  Multiple individually-controllable opposing electrodes are arranged at different locations across the base electrode and overlap the base electrode.  Electrically insulating structures are configured to electrically insulate the base electrode from multiple opposing electrodes.  Each electrically insulating structure being located between a face of the base electrode and a face of one of the plurality of opposing electrodes; one or more dividers each maintaining space between an edge of an opposing electrode and an edge of a laterally adjacent opposing electrode.  A controller is electrically coupled to the base electrode and to each of the opposing electrodes and configured to control a first voltage applied to a first opposing electrode to allow motion of the first opposing electrode relative to the base electrode while controlling a second voltage applied to a second opposing electrode to restrict motion of the second opposing electrode relative to the base electrode.  Motion-restricting apparatus for wearable glove using computing system e.g. display system such as personal computer, server computer, tablet computer, home-entertainment computer, network computing device, gaming device, mobile computing device and mobile communication device e.g. smart phone.  The apparatus ensures .
Consider claim 1, the best reference found during the process of examination, Holbery (US 2020/0081533), discloses a wearable device having flexible regions of varying stiffnesses for accommodating both wearability and input/output device performance. One example provides a wearable device comprising a first region of flexible material having a lesser stiffness, a second region of flexible material contiguous with the first region of flexible material and having a greater stiffness, and an input and/or output device mounted to the second region of flexible material.  Attaching such devices to flexible portions of a wearable device may pose challenges. For example, mounting a haptic or other mechanical device to a flexible portion of a wearable device may result in output energy (e.g. vibrational energy, mechanical motion, etc.) of the device being attenuated by the flexible glove, thereby dampening an effect of the output device as perceived by a user.

Consider claim 1, another best reference found during the process of examination, Majidi (US 2017/0222576), discloses an electrostatic clutch is described comprising a plurality of 
	Claims 13 and 15 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 13 and 15 are patentable over related arts.  Claims 12-12, 14 and 16-20 variously depend from claims 1, 13 and 15, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-20 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689